Case 2:20-cv-06897-RSWL-AS Document 13 Filed 09/29/20 Page 1 of 1 Page ID #:57




1    CENTER FOR DISABILITY ACCESS
     Ray Ballister Jr., Esq., SBN 111282
2    Russell Handy, Esq., SBN 195058
     Dennis Price, Esq., SBN 279082
3    Amanda Seabock, Esq., SBN 289900
     8033 Linda Vista Road, Suite 200
4    San Diego, CA 92111
     (858) 375-7385; (888) 422-5191 fax
5    AmandaS@potterhandy.com

6    Attorneys for Plaintiff, ANDRES GOMEZ
7
8                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
9
10   ANDRES GOMEZ,                                ) Case No.: 2:20-cv-06897-RSWL-AS
                                                  )
             Plaintiff,                           )
11
                                                  ) NOTICE OF SETTLEMENT
       v.                                         )
12
     PAYLESS CAR RENTAL, INC., a Nevada           )
13   Corporation; and Does 1-10,                  )
                                                  )
14           Defendant.                           )
                                                  )
15                                                )

16          The plaintiff hereby notifies the court that a global settlement has been reached in
17   the above-captioned case.
18
                                      CENTER FOR DISABILITY ACCESS
19
20   Dated: September 29, 2020        By: /s/ Amanda Seabock
21                                           Amanda Seabock
                                             Attorney for Plaintiff
22
23
24
25
26
27
28


     Notice of Settlement            -1-                2:20-cv-06897-RSWL-AS
